     Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA, S.A.U. and
PETERSEN ENERGÍA, S.A.U.,
                       Plaintiffs,

       - against -

ARGENTINE REPUBLIC and YPF S.A.,
                                              Case Nos.
                       Defendants.            1:15-cv-02739-LAP
ETON PARK CAPITAL MANAGEMENT, L.P.,           1:16-cv-08569-LAP
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,
                       Plaintiffs,

       - against -

ARGENTINE REPUBLIC and YPF S.A.,

                       Defendants.




                     DECLARATION OF DR. ALFREDO L. ROVIRA
         Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 2 of 17



                         DECLARATION OF DR. ALFREDO L. ROVIRA

        Pursuant to 28 U.S.C. § 1746, I, Alfredo L. Rovira, declare as follows:

1. I have prepared this declaration at the request of counsel for Plaintiffs Petersen Energía
   Inversora, S.A.U., Petersen Energía, S.A.U. (collectively, “Petersen”), Eton Park Capital
   Management L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P.

                                I. BACKGROUND AND EXPERTISE

2. I hold a PhD (Doctor en Derecho) degree from the national University of Buenos Aires, School
   of Law (Universidad de Buenos Aires, hereinafter “UBA”), and I am an active legal
   practitioner as a lawyer, arbitrator, expert witness and Chair Professor of Law. I also serve as
   a Consultant Professor of business law at the UBA’s School of Law as well as at other private
   universities’ law schools in Argentina. Further, I am author and co-author of various books
   and papers published in specialized legal publications on Argentine law, most of them on
   corporate and contract laws.

3. I obtained a law degree from the UBA’s School of Laws in 1967 and was admitted to practice
   in 1968; since then, I have practiced Argentine law as legal counsel, academic and professor
   of law for more than 50 years. Most of my legal practice was carried on at Brons & Salas, a
   law firm with principal office in Buenos Aires, Argentina advising domestic and international
   clients. I served as the firm’s Managing Partner for approximately 20 years, in addition to
   chairing the firm’s corporate legal department and leading the arbitration practice at such firm
   for more than 30 years until my retirement from the firm in 2013. Currently, I continue with
   my legal practice at my own firm, mostly as consultant to law firms and companies’ in-house
   legal departments, as arbitrator or litigator in complex litigations and arbitrations and as expert
   witness.

4. Based upon my professional and academic credentials, I consider myself qualified to act as an
   expert on business law matters, specifically corporate and contract laws. The foregoing implies
   a deep knowledge of the Argentine Commercial Code (hereinafter “the Commercial Code”),
   the Argentine Civil Code (hereinafter “the Civil Code”) and their respective supplementary
   legislations and, currently, of the Civil and Commercial Code of the Nation (Código Civil y
   Comercial de la Nación), hereinafter the “Unified Code”, which entered into force on August
   1, 2015.1 As an attorney with active professional activity in the courts at the City of Buenos
   Aires, Argentina, I do have extensive experience and knowledge of the Civil and Commercial
   Code of Procedures of the Nation (Código Procesal Civil y Comercial de la Nación),
   hereinafter the “Code of Procedure”. As Chair Professor at the UBA’s School of Law, I
   currently teach an undergraduate course on Business Contracts (Contratación Mercantil) and
   post graduate and LL.M. courses on corporate laws at the UBA’s School of Law, as well as at
   the School of Law of the Pontificia Universidad Católica Argentina.




1
 The enforcement date was set by Law 27,077 of December 19, 2014 which replaced the original text of Art. 7 of Law
26,994 establishing that the Unified Code will become into force as of August 1, 2015.

                                                        1
        Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 3 of 17



5. As an academic, I studied and wrote on various legal matters that are required to give an
   opinion in this declaration. While an updated curriculum vitae is attached hereto as Exhibit A,
   which describes my professional, teaching and academic experience, I highlight that I served
   as Co-Vice Chair of the Corporate Governance Committee and, currently, I am the Co- Chair
   of the International Litigation Sub Committee, Business and Corporate Litigation Committee,
   both of the American Bar Association, Business Law Section.

6. I previously submitted a declaration in support of Petersen’s opposition to Defendants’ motions
   to dismiss in this case. ECF No. 46.

                               II. SUMMARY OF OPINIONS

7. I have reviewed the declarations of Professors Guillermo Cabanellas and Rafael M. Manóvil
   in support of Defendants’ renewed motion to dismiss on the basis of forum non conveniens. In
   summary, I believe that Professors Cabanellas and Manóvil misstate basic principles of
   Argentine civil law. Specifically:

       a. No provision of Argentine law provides for “exclusive jurisdiction” in the Argentine
          courts — i.e., attempts to divest a foreign court (like the U.S. federal district court
          presiding over this case) of jurisdiction — over contractual civil liability claims. To
          the contrary, Argentine law expressly provides that the jurisdiction of Argentine courts
          over contractual disputes such as this one is permissive, not exclusive of jurisdiction
          by foreign courts. Article 1216 of the Civil Code, which was in effect when the breach
          took place in April 2012, provides: “If the debtor is domiciled or resides in the
          Republic and the contract must be performed abroad the creditor may sue him before
          the courts of the debtor’s domicile or before the courts of the place where the contract
          must be performed, even though debtor does not reside therein.” That provision, which
          is carried forward in Article 2650 of the Unified Code — that came into force in 2015
          — is consistent with jurisdiction in this court because performance of the tender
          obligation was due in New York. See infra § IV.

       b. Plaintiffs’ lawsuit in this case raises a proper claim for breach of contract under
          Argentine law. There is no doubt that YPF’s bylaws are a valid contract under
          Argentine law, and Professors Cabanellas and Manóvil do not dispute that point. Under
          Argentine law, a breach of the obligations of a contract gives rise to a claim for
          damages, and there is no exception to that rule for corporate bylaws, despite the fact
          that the Argentine Companies Law (hereinafter “ACL”) contemplates specific
          remedies for certain specific breaches to the corporate bylaws, laws and regulations
          thereto. Plaintiffs’ lawsuit in this case addresses an issue governed by the general
          principles of civil liability, both under the abrogated Civil Code and the current Unified
          Code. Section 889 of the Civil Code states that any time a contractual obligation is not
          performed by fault of the obligated party, the obligation is converted into an obligation
          to pay damages and interest. The same principle is carried forward into Article 955 of
          the Unified Code. Nothing in the ACL or Capital Markets Law 26,831 (and prior to
          Law 26,831 entering into force, Decree 677/2001) contradicts or overrides that core
          principle, because they do not preclude the operation of ordinary contract and civil
          liability law for breach of contract. See infra § V.

                                                2
            Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 4 of 17



           c. It is inappropriate to rely on the Code of Procedure, the ACL, or the Capital Markets
              Law to determine jurisdiction in this case. Neither the ACL nor the Capital Markets
              Law speaks to foreign courts’ jurisdiction. Defendants rely on Article 5(11) of the
              Code of Procedure. As a general matter, the Code of Procedure governs the
              competence of courts within the Argentine judicial system with respect to cases that are
              brought before the National Courts of the City of Buenos Aires or Federal Courts
              located in any provincial jurisdiction or the Federal District (i.e., the city of Buenos
              Aires). Thus, Article 5 of the Code of Procedure does not apply to this case. In
              addition, Article 5(11) of the Code of Procedure would not govern this case because it
              relates only to “actions arising out of corporate relationships.” That phrase does not
              include all contractual disputes relating to a corporation; it more narrowly relates to
              lawsuits that deal with internal matters of a corporation. As stated by Professor
              Manóvil, only actions provided by the ACL, such as a claim for nullity of shareholders’
              or other corporate bodies’ resolutions, are governed by the ACL. This case does not
              fall into that category. Rather, the claim is a straightforward civil liability claim for
              breach of contract by former shareholders of YPF, such as Plaintiffs, against a current
              shareholder (i.e., Argentina) and against YPF for its failure to enforce relevant
              provisions of the bylaws and for the damages caused by that failure. See infra § VI.

           d. Argentine law explicitly recognizes concurrent obligations that could hold YPF jointly
              and severally liable with Argentina for its misconduct (or non-conduct) in failing to
              enforce the bylaws’ tender-offer obligation. In addition, Argentine law effectively
              recognizes anticipatory contract breaches. A contract breach is complete whenever it
              takes place, including if it is announced prior to the time of performance. See infra
              § VII.

                       III. OVERVIEW OF SOURCES OF ARGENTINE LAW

8. Plaintiffs’ claims concern conduct that took place in and before 2012. See ECF No. 63, at 1-
   7. The laws in force at that time were set forth in the Civil Code2 and the Commercial Code3,
   supplemented at times by specialized legislation such as the ACL or Argentine Capital Markets
   Laws.4 Current Argentine law is set forth in the new Unified Code, which was adopted and
   took effect on August 1, 2015.5 Though, generally, it may be stated that the Unified Code does
   not formally apply to the claims at issue in this case,6 in many cases the Unified Code merely
   ratified or confirmed features of Argentine law under the Civil Code and the Commercial Code



2
    Law 340 of 1869 adopted the Civil Code.
3
    Law 2637 of 1889 adopted the Commercial Code.
4
    Laws 19,550, Decree 677/2001. Law 26,831 replaced Decree 677/2001 in December 2012.
5
    Law 26,994 adopted the “Unified” Civil and Commercial Code in force today. It became effective August 1, 2015.
6
 Section 7 of the Unified Code provides that, on taking effect, the Unified Code “appl[ies] to the consequences of the
relations and juridical situations existing at that time.” Scholars interpret that language to mean that the meaning of
contracts and other agreements consummated prior to the effective date of the Unified Code should be assessed under
the earlier Commercial Code and the Civil Code. Hence, acts and facts not consummated as of July 31, 2015 are
governed by the Unified Code.

                                                          3
          Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 5 of 17



    that were settled as a matter of doctrine or case law. Further, the Unified Code may be useful
    in determining the extent of Plaintiffs’ damages.

9. Article 150 of the Unified Code sets forth a general interpretive principle that is useful in
   applying Argentine law in this case. In relevant part, it states that, “Private juridical persons
   [e.g., companies] which are organized in the Republic are governed . . . by the mandatory
   norms of the special law or, in default thereof, by this Code.” In other words, while specialized
   laws such as the ACL can apply to companies when their terms so specify, in the absence of
   any express applications, those specialized laws must be applied “in a reasoned and integrated
   manner jointly with the general scheme of the Civil Code [and, eventually, of the Unified
   Code].”7

10. Limitations in the specialized legislation are particularly narrowly interpreted, in favor of the
    more permissive rules in the general codes. As explained below, provisions of both the prior
    Civil Code and of the new Unified Code impose a general duty not to cause unjustified damage
    to another and provide that contract breaches can be converted into an entitlement for civil
    liability. See generally Civil Code Article 889; Unified Code Articles 944, 1710, 1716. That
    permissive entitlement to sue for compensation stems from Article 19 of Argentina’s National
    Constitution (hereinafter the “National Constitution”), which broadly provides that all actions
    not prohibited by any law are permitted.8

11. In addition, the implications of the general Argentine codes on jurisdiction are quite limited.
    In this regard, I agree with Professor Cabanellas that the Unified Code, like its predecessor the
    Civil Code, “determines the limits of Argentine jurisdiction in the international context.”
    Cabanellas Decl. ¶ 4. That is, as Professor Cabanellas says, the Civil Code addresses the
    jurisdiction of Argentine courts, not foreign courts.

IV. ARGENTINE CIVIL LAW EXPRESSLY PERMITS JURISDICTION OF FOREIGN
         COURTS OVER CONTRACTUAL CIVIL LIABILITY CLAIMS

12. Argentine law does not purport to determine U.S. courts’ (or any foreign court’s) jurisdiction.9
    This issue becomes clear in reading the Unified Code which, as opposed to the Civil Code,

7
 CABULI, Ezequiel, La responsabilidad civil en las sociedades comerciales, ponencia publicada en el V Congreso
Iberoamericano de Derecho Societario y de la Empresa (San Miguel de Tucumán, 2004).
8
 Article 19 of the National Constitution: “People’s private acts which in no way offend the public policy or morals
nor prejudice third parties are only reserved to God and exempted from the judiciary’s authority. No inhabitant of the
Nation shall be obligated to do what the law does not mandate nor deprived from what the law does not prohibit”.
(“Las acciones privadas de los hombres que de ningún modo ofendan al orden y a la moral pública, ni perjudiquen
a un tercero, están sólo reservadas a Dios, y exentas de la autoridad de los magistrados. Ningún habitante de la
Nación será obligado a hacer lo que no manda la ley, ni privado de lo que ella no prohíbe”).
9
 UZAL, Maria E., Derecho internacional privado, La Ley, Buenos Aires, 2016, pages 199/203. This Professor of
International Private Law of the School of Law of the National University of Buenos Aires and member of the National
Chamber of Appeals on Commercial Matters clarified: “Although many times in international private law the words
“jurisdiction” and “competence” are used in a confusing way, when we hereby refer to international jurisdiction we
refer to the courts’ power of a given country to hear a controversy which is submitted to it and also to a foreign court’s
power to issue a judgment so that it may be recognized or be available for exequatur in other country” (“Si bien
muchas veces se usan de manera confusa en derecho internacional privado los vocablos jurisdicción y competencia,
cuando aquí nos referimos a la jurisdicción internacional, lo hacemos al poder de los tribunales de un determinado

                                                            4
          Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 6 of 17



     now contains a special section (Title IV) with rules on international private law10, namely
     Articles 2601 and 2602 which only refer to the jurisdiction of the Argentine courts.11 In a
     controversy such as this case, which does have international elements, such as the place of
     performance of the tender-offer obligation, Argentine conflict of law rules — which are located
     in the Civil Code and the Unified Code — govern when and where a case may be brought to
     an Argentine court. Prior to August 1, 2015 this issue was addressed by the Civil Code and,
     after such date, by the Unified Code. This is so because criteria to determine jurisdiction in a
     case with international contents as this, as a general principle, must be fixed by federal laws.12

13. The Civil Code, the Commercial Code, and the Unified Code are federal laws. Federal laws
    are applicable in the entire territory of the Argentine Republic and are enacted by the National
    Congress (Art. 75 subpar. 32 of the National Constitution), while procedural laws are local




país para conocer en un litigio que le es sometido y también, el poder de un tribunal extranjero de dictar un
pronunciamiento en condiciones de ser reconocido o de recibir el exequatur en otro país”).
10
  The Unified Code is composed of a Preliminary Title (“Título Preliminar”) and 6 Books, each of them is composed
of Titles, Chapters and Sections, namely, Book 1: General; Book 2: Family Relationships; Book 3: Rights “ad
personam”; Book 4: Rights “ad rem”; Book 5: Transfer of rights “mortis causae”; Book 6: Common rules applicable
to rights “ad personam” and “in rem” which, inter alia, includes Title IV which contains conflict of laws or
international private law rules.
11
   Article 2601 of the Unified Code: “Sources of jurisdiction. International jurisdiction of Argentine courts, failing
international treaties and in absence of the parties’ agreement in matters where jurisdiction may be extended, is
attributed in accordance with the rules of this Code and the special laws that may be applicable.” (“Fuentes de
jurisdicción. La jurisdicción internacional de los jueces argentinos, no mediando tratados internacionales y en
asuencia de acuerdo de partes en materias disponibles para la prórroga de jurisdicción, se atribuye conforme a las
reglas del presente Código y a las leyes especiales que sean de aplicación”). Article 2602 of the Unified Code:
“Necessary Forum. Even though this Code does not attribute international jurisdiction to Argentine courts, these may
exceptionally intervene with the aim of avoiding justice negation, always provided it may not be reasonable to request
that the complaint be initiated abroad and provided the private situation presents sufficient connection with the
country, right of defense is guaranteed and convenience of obtaining a valid judgment is considered.” (“Foro de
necesidad. Aunque las reglas del presente Código no atribuyan jurisdicción international a los jueces argentinos,
éstos pueden intervenir, excepcionalmente, con la finalidad de evitar la denegación de justicia, siempre que no sea
razaonbale exigir la inicicación de la demanda en el extranjero y en tanto la situación privada presente contacto
suficiente con el país, se garantice el derecho de defensa en juicio y se atienda a la conveniencia de lograr una
sentencia eficaz.”).
12
   UZAL, María E., Derecho internacional privado, La Ley, Buenos Aires, 2016, pages 202/203. Professor Uzal has
stated in connection with this matter: “Distinguished scholars have sustained that it corresponds to the Nation to
legislate in this matter, as an implicit power, in the sense given by art. 75, subpar. 32 [National Constitution], and
therefore rules on international jurisdiction are federal rules or they have federal nature insofar as they limit the
jurisdictional sovereignty of argentine judges vis-a-vis foreign courts. This idea seems essential to us to be reaffirmed.
Criteria to attribute international jurisdiction must be fixed by national laws, while criteria to establish “special”
competence should continue to be held by the provinces”. (“Prestigiosos autores en nuestro medio han sostenido que
corresponde a la Nación legislar en esta materia, como poder implícito, en el sentido del art.75, inc. 32, y que por
consiguiente las normas de jurisdicción internacional son normas federales(17) o de naturaleza federal(18) en tanto
delimitan la soberanía jurisdiccional de los jueces argentinos frente a la de los tribunales extranjeros. Esta idea nos
parece esencial para ser reafirmada Esta idea nos parece esencial para ser reafirmada. Los criterios de atribución
de jurisdicción internacional deben ser fijados por leyes nacionales, mientras que los criterios de competencia
“especial” deberían seguir siendo resorte de las provincias”).

                                                            5
             Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 7 of 17



       laws to be issued pursuant to the local legislative power of each respective province and the
       autonomous city of Buenos Aires.13

14. There is not now, and there has never been, any provision in Argentine law that provided for
    exclusive jurisdiction over contractual disputes or contractual civil liability.14 To the contrary,
    the provisions governing such disputes expressly provide that the jurisdiction of Argentine
    courts is permissive, not exclusive of jurisdiction by foreign courts.

15. Article 1216 of the Civil Code applies to the claims in this case by its clear terms. It provides,
    “If the debtor is domiciled or resides in the Republic and the contract must be performed abroad
    the creditor may sue him before the courts of the debtor’s domicile or before the courts of the
    place where the contract must be performed, even though debtor does not reside therein.”15
    And Argentina’s Supreme Court of Justice held, when the Civil Code was in force, that
    provisions in the Civil Code that refer to the place of performance of a contractual obligation
    refer to “any place of performance” of the contractual obligation. As explained further below,
    Article 2650 of the Unified Code adopted that interpretation in explicit terms by referring to
    the place of performance of “any” contractual obligation.16

16. Article 1216 of the Civil Code clearly permits suit in the Southern District of New York. This
    is a lawsuit for breach of contract, and New York was a place of performance of the tender-
    offer obligation imposed by the bylaws.

17. As already stated in my declaration dated October 16, 2015, the YPF bylaws “are a contract
    enforceable against both shareholders (i.e., Argentina and the other shareholders), and the
    company[. . .].”17 Though a corporate contract has special features none of them affects the

13
  ALL, Paula María, “Las normas de jurisdicción internacional en el sistema argentino de fuente interna”, publicado
en DeCITA (Derecho del Comercio Internacional. Temas y actualidades), n° 4 (Litigio judicial internacional), 2006,
Buenos Aires, Zavalía, 2005, pp. 422-444; IUD, Carolina D., “Contrato internacional y juez competente”, publicado
en LA LEY 2000-A, pp. 404-426; MENICOCCI, Alejandro A., “Jurisdicción internacional directa en materia de
contratos en el Código Civil y Comercial de la Nación”, publicado en El Derecho, N° 14.481, Año LVI, ED 279;
QUARANTA COSTERG, Juan Pablo, “Identificación de problemas sobre jurisdicción internacional. Soluciones”,
publicado en El Derecho, N° 14.219, Año LV, ED 273; SCOTTI, Luciana B., “Jurisdicción y cooperación jurídica
internacional en el Código Civil y Comercial ”, publicado en RCCyC 2017 (septiembre), 05/09/2017, 20 - LA LEY
26/06/2018, 26/06/2018, 1 – LA LEY 2018-C, 1035, cita online: AR/DOC/2042/2017; UZAL, María Elsa,
“Lineamientos de la reforma del Derecho Internacional Privado en el Código Civil y Comercial de la Nación”,
publicado en Sup. Esp. Nuevo Código Civil y Comercial 2014 (Noviembre), 17/11/2014, 247, cita online:
AR/DOC/3843/2014.
14
  ALTERINI, Jorge H. (Director), Código Civil y Comercial Comentado, Tratado Exegético, Tomo XI, La Ley, Buenos
Aires, 2015, 955; LORENZETTI, Ricardo Luis (Director), Código Civil y Comercial de la Nación Comentado, Tomo
XI, Rubinzal-Culzoni Editores, Santa Fe, 2015, 530/533; QUARANTA COSTERG, Juan Pablo, op. cit.; RIVERA, Julio
César – MEDINA, Graciela (Directores), Código Civil y Comercial de la Nación Comentado, Tomo VI,La Ley, 2014,
822/825; SCOTTI, Luciana B., op. cit. supra note 13.
15
  Article 1216 of the Civil Code: “Si el deudor tuviere su domicilio o residencia en la República, y el contrato
debiese cumplirse fuera de ella, el acreedor podrá demandarlo ante los jueces de su domicilio, o ante los del lugar
del cumplimiento del contrato, aunque el deudor no se hallase allí.”
16
 CSJN (Supreme Court of Justice of the Nation), October 20, 1998, Exportadora Buenos Aires Sociedad Anónima c/
Holiday Inn’s Worldwide Inc. (Recurso de Hecho). E. 347. XXXII. Fallos: 321:2894.
17
     See ECF No. 46 (my first report) ¶ 22.

                                                        6
             Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 8 of 17



       substantive contractual nature of a bylaws and the general principle of contract law that dictates
       that contract provisions must be complied with following the well-known Roman maxim:
       “pacta sunt servanda”. I also explained that “Argentina, as a YPF shareholder, was obligated
       to comply with the Company’s bylaws,”18 the same as any other shareholder. Furthermore,
       YPF had an obligation to honor the bylaws provisions because the bylaws are binding on the
       corporation itself, including the tender-offer obligation contained in Articles 7 and 28.19

18. Furthermore, as the Court recognized, “here, the United States was the place of performance
    for certain contractual obligations under the Bylaws required to implement a tender offer,
    including the publication of the tender-offer notices in New York, [Securities and Exchange
    Commission] filings detailing the tender offer, the delivery of tender-offer materials to the
    [New York Stock Exchange], and, if demanded, the purchase of shares held in the United
    States. (See Compl. ¶¶ 23, 44; Bylaws § 7(f ).) Defendants’ failure to perform these
    contractual obligations necessarily had an immediate and direct effect in the United States.”
    ECF No. 63, at 18.20

19. Professor Cabanellas says (at ¶ 8) that “since YPF has a domicile in Argentina, Argentine
    courts would have exclusive jurisdiction over breach of contract claims against YPF and the
    Republic pursuant to Article 2650 of the Argentine Civil and Commercial Code.” Professor
    Cabanellas is incorrect. First, as explained, the governing code is the prior Civil Code, and
    Article 1216 of that code permits jurisdiction abroad. Second, Professor Cabanellas is wrong
    about Article 2650 of the Unified Code. That Article says:

            “Jurisdiction. Failing a valid agreement on the choice of forum, the following are
            competent to hear actions resulting from a contract, at the plaintiffs’ option:

            (a) the judges of the domicile or habitual residence of the defendant. If there are various
            defendants, the judges of the domicile or habitual residence of any of them;

            (b) the judges of the place of performance of any of the contractual obligations;




18
     Id. ¶ 23.
19
     Id. ¶ 43.
20
  Scholars and court precedents interpreting the Civil Code provisions: see ALL, Paula María, “Las normas de
jurisdicción internacional en el sistema argentino de fuente interna”, published in DeCITA (Derecho del Comercio
Internacional. Temas y actualidades), n° 4 (Litigio judicial internacional), 2006, Buenos Aires, Zavalía, 2005, pp. 422-
444; BOGGIANO, Antonio, Derecho internacional privado: en la estructura jurídica del mundo, 5ª ed., Abeledo Perrot,
Buenos Aires, 2008, 97; MENICOCCI, Alejandro A., “Jurisdicción internacional directa en materia de contratos en el
Código Civil y Comercial de la Nación”, published in El Derecho, N° 14.481, Año LVI, ED 279; SOTO, Alfredo
Mario, Temas estructurales del derecho internacional privado, 3ª edición, Editorial Estudio, Buenos Aires, 2014, 63;
UZAL, María Elsa, Derecho internacional privado, La Ley, Buenos Aires, 2016, 259; Argentine Supreme Court of
Justice, case law, Fallos 321:2894, 327:3701, 332:2435, inter alia, have stated that “place of performance” must be
interpreted as “any place of performance” and this interpretation has been adopted by the Unified Code in Art. 2650,
subpar. (b).

                                                           7
          Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 9 of 17



         (c) the judges of the place where an agency, branch, or representation of the defendant is
         located, provided it has participated in the negotiation or in the execution of the contract.”21

     Thus, even if Article 2650 applied here, it specifically states that “the judges of the place of
     performance of any of the contractual obligations” have jurisdiction over the case, which
     includes the Southern District of New York.

20. It is worth reiterating that prior to the Unified Code (which was not in effect at the time of the
    breach of the tender-offer obligation), there was no provision in the Civil Code that provided
    for exclusive jurisdiction. Now, under the Unified Code, one exceptional provision, entitled
    “Exclusive Jurisdiction”, applies to three special cases: disputes concerning real estate located
    in Argentina, disputes concerning public registries located in Argentina, and disputes
    concerning the registration of certain intellectual property in Argentina.22 In the rare case in
    which Argentine law provides for exclusive jurisdiction, it does so in clear terms. That
    provision clearly does not apply to this case.

                        V. PLAINTIFFS RAISE A PROPER CLAIM OF
                      BREACH OF CONTRACT UNDER ARGENTINE LAW

21. Professors Cabanellas and Manóvil both contend that claims based on violation of corporate
    bylaws cannot be brought through “traditional” contractual civil liability proceedings.
    Cabanellas Decl. ¶¶ 16-18; Manóvil Decl. ¶¶ 35-41 (contending that victims of bylaw breaches
    must “seek a remedy in kind”). To begin, Defendants’ attempt to recharacterize Plaintiffs’
    claims does not affect the question of jurisdiction, since jurisdiction is determined by the nature
    of the claim as defined by the plaintiff.23


21
  Article 2650 of the Unified Code: “Jurisdicción. No existiendo acuerdo válido de elección de foro, son
competentes para conocer en las acciones resultantes de un contrato, a opción de actor: a) los jueces del domicilio
o residencia habitual del demandado. Si existen varios demandados, los jueces del domicilio o residencia habitual
de cualquiera de ellos; b) los jueces del lugar de cumplimiento de cualquiera de las obligaciones contractuales; c)
los jueces del lugar donde se ubica una agencia, sucursal o representación del demandado, siempre que ésta haya
participado en la negociación o celebración del contrato.”
22
  Article 2609 of the Unified Code: “Exclusive jurisdiction. Without prejudice to what is provided in special laws,
Argentine courts have exclusive jurisdiction to decide the following disputes: a) matters concerning rights “in rem”
on real property located in Argentina; b) the validity or nullity of registrations made in an Argentine public registry;
c) matters concerning deposit or registration of patents, trademarks, designs, drawings, industrial models and other
analogous rights’ registrations or the validity thereof, if such deposit or registration has been registered or entered, or
deemed to have been registered, in Argentina.” (“Jurisdicción exclusiva. Sin perjuicio de lo dispuesto en leyes
especiales, los jueces argentinos son exclusivamente competentes para conocer en las siguientes causas: a) en
materia de derechos reales sobre inmuebles situados en la República; b) en materia de validez o nulidad de las
inscripciones practicadas en un registro público argentino; c) en materia de inscripciones o validez de patentes,
marcas, diseños o dibujos y modelos industriales y demás derechos análogos sometidos a depósito o registro, cuando
el depósito o registro se haya solicitado o efectuado o tenido por efectuado en Argentina.”).
23
  BOGGIANO, Antonio, a former Argentine Supreme Court justice, in his paper titled “Jurisdicción Internacional sobre
sociedades constituidas en el extranjero”, El Derecho, T. 111, p. 974, explains that in determining which court has
international jurisdiction plaintiffs’ description of the object of the claim, as described in the complaint, is controlling.
This is consistent with the criteria sustained by the Supreme Court of Justice of Argentina which has interpreted that
“in order to determine jurisdictional issues attention should be paid, fundamentally, to the factual description of the
complaint made by the plaintiff and thereafter, to the extent applicable, the law invoked in support of the claim as well

                                                             8
         Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 10 of 17



22. At any rate, Professors Cabanellas and Manóvil are not correct that contract law is inapplicable
    to Plaintiffs’ claims. Argentine scholars unanimously agree that corporate bylaws are
    contracts.24 Therefore, claims for breach of corporate bylaws are contractual breaches that
    give rise to contractual civil liability. Indeed, as discussed above (in ¶ 10), barring a specific
    provision in a specialized statute, such claims must be allowed. See supra (discussing Article
    19 of the National Constitution).

23. None of the characteristics of corporate bylaws identified by Professors Cabanellas and
    Manóvil, see, e.g., Cabanellas Decl. ¶ 17, affects the claims Plaintiffs may bring or the relief
    they may seek. The Civil Code made this explicit. All contracts, including corporate bylaws,
    are juridical acts under Argentine law. See Article 944 of Civil Code (juridical acts are “legal
    voluntary acts that have the immediate purpose of establishing among persons juridical
    relations to create . . . legal rights”).25 And, under Argentine law, the violation of any
    obligation undertaken by a juridical act can produce civil liability (i.e., damages) under Article
    889 of the Civil Code. That Article broadly provides that any time an obligation voluntarily
    undertaken is not performed by fault of the obligated party, the obligation is converted into an
    obligation to pay damages and interest.26 The same is true under Article 955 of the Unified
    Code.27

24. Article 1716 of the Unified Code, which Professor Cabanellas cites (at ¶ 16 n.17), specifically
    affirms the same principle. It provides that “breach of an obligation gives rise to compensation



as the nature of the juridical relationship established between the parties.” (Fallos 340:853; 340:431; 341:1232 among
many others).
24
  Al respecto, ver: HALPERÍN, Isaac – OTAEGUI, Julio. Sociedades Anónimas. Segunda Edición. Buenos Aires:
Depalma, 1998, página 21; ESCUTI, Ignacio A., Sociedades, Editorial Astrea, Buenos Aires, 2006, 20; ZALDÍVAR,
Enrique, MANÓVIL, Rafael M., RAGAZZI, Guillermo E., ROVIRA, Alfredo L. & SAN MILLÁN, Carlos. Cuadernos de
Derecho Societario. Tomo I. Buenos Aires: Ediciones Macchi, 1973. Páginas 36/37; VILLEGAS, Carlos G. Derecho
de las Sociedades Comerciales. Novena Edición Ampliada y Actualización. Buenos Aires: Abeledo Perrot, 2001.
Página 31; LÓPEZ TILLI, Alejandro. Las Asambleas de Accionistas. Buenos Aires: Abaco, 2001. Páginas 40/41.
25
  Article 259 of the Unified Code preserved this principle. “A juridical act is a legal voluntary act that has the
immediate purpose of acquiring, modifying, or extinguishing juridical relations or situations.” (“Acto jurídico. El
acto jurídico es el acto voluntario lícito que tiene por fin inmediato la adquisición, modificación o extinción de
relaciones o situaciones jurídicas.”).
26
   Article 889 of the Civil Code: “If performance becomes impossible due to the fault of the obligor, or if he would
have taken responsibility for fortuitous cases or force majeure, whether by virtue of a clause that imposes on him the
risks associated with those possibilities or by incurring it in default, the original obligation to give or do something
becomes an obligation to pay damages and interest.” (“Si la prestación se hace imposible por culpa del deudor, o si
éste se hubiese hecho responsable de los casos fortuitos o de fuerza mayor, sea en virtud de una cláusula que lo
cargue con los peligros que por ellos vengan, o sea por haberse constituido en mora, la obligación primitiva, sea de
dar o de hacer, se convierte en la de pagar daños e intereses.”).
27
  Article 955 of the Unified Code: “The unforeseen, objective, absolute, and definitive impossibility of performing
the obligation due to fortuitous cases or force majeure extinguishes the obligation without liability. If such
impossibility occurs due to causes attributable to the obligor, the obligation is modified and becomes an obligation to
pay compensation for damages caused.” (“La imposibilidad sobrevenida, objetiva, absoluta y definitiva de la
prestación, producida por caso fortuito o fuerza mayor, extingue la obligación, sin responsabilidad. Si la
imposibilidad sobreviene debido a causas imputables al deudor, la obligación modifica su objeto y se convierte en la
de pagar una indemnización de los daños causados.”).

                                                           9
         Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 11 of 17



     for damages caused.”28 As a result, Defendants’ breach of the bylaws is governed by the
     principle set forth in Article 889 of the Civil Code and Articles 955 and 1716 of the Unified
     Code. It therefore gives rise to a claim for damages.

       VI. IT IS INAPPROPRIATE TO RELY ON THE CODE OF PROCEDURE,
      THE ARGENTINE COMPANIES LAW, OR THE CAPITAL MARKETS LAW
                   TO DETERMINE JURISDICTION IN THIS CASE

25. Neither the Code of Procedure nor the ACL contains rules on international jurisdiction. As
    discussed above, the Civil Code — and now the Unified Code — do contain specific rules on
    contractual conflicts of international nature (see Articles 1216 of the Civil Code and 2650 of
    the Unified Code).

26. Professor Cabanellas asserts (at ¶¶ 6, 8) that Articles 5(4) and 5(11) of the Code of Procedure
    would create exclusive jurisdiction. But as Professor Cabanellas himself explains, that
    procedural code “determines which court within Argentina has jurisdiction in cases falling
    within the Argentine jurisdictional system.” Cabanellas Decl. ¶ 4. Because the procedural
    code relates only to the jurisdiction of Argentine courts, it has no bearing on the jurisdiction of
    any U.S. court.

27. Moreover, even though neither of the procedural provisions Professor Cabanellas cites —
    Article 5, including Article 5(4) and Article 5(11) — apply to this case, they would not help
    Defendants even if they did apply. That is because the general provision of Article 5 allows
    plaintiffs to define the competent court based upon the nature of the claim. The relevant
    portions of Article 5 provide:

        “Art. 5: The competence of the court shall be determined by the nature of the
        claims presented in the complaint and not by the defenses presented
        by the defendant….

        Art. 5, (4): In personal actions derived from civil offenses or torts, [the competent court
        shall be that] of the place of the act or the domicile of the defendant, at the choice of the
        plaintiff….

        Art. 5, (11): In the actions that derive from corporate relationships, [the competent court
        shall be that] of the place of the registered corporate domicile....”

28. Article 5’s general provision categorizes claims based upon how the plaintiff characterizes the
    claim “in the complaint,” and not based on the defendant’s assessment of the claim. That alone
    would render this claim a straightforward claim seeking civil liability for breach of contract
    under Article 5, if it applied.



28
  Article 1716 of the Unified Code: “Duty to repair. The violation of the duty not to cause damage to others, or the
breach of an obligation gives rise to an entitlement of compensation for the damaged caused, in accordance with the
provisions of this Code.” (“Deber de reparar. La violación del deber de no dañar a otro, o el incumplimiento de una
obligación, da lugar a la reparación del daño causado, conforme con las disposiciones de este Código.”).

                                                        10
         Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 12 of 17



29. Article 5(4) does not apply to this case because Article 5(4) refers to personal actions arising
    out of civil offenses or torts while this claim is grounded on civil liability stemming out of a
    breach of contract. In Argentine law, a “civil offense” (delito) is analogous to the concept of
    an intentional tort. It does not include a breach of contract.

30. Article 5(11), which speaks of actions arising out of corporate relationships also does not apply
    to this case. Article 5(11) could not apply here because this is not a case arising out of
    “corporate relationships” as that term has been interpreted, nor may it be classified as a
    “corporate controversy”.

31. The term “corporate relationships” has been interpreted narrowly to refer only to claims that
    will affect the legal structure of the corporate entity, and therefore will have direct effects on
    all members of the company regardless of their participation in the claim. Scholars interpreting
    the meaning of “corporate relationships” or “corporate controversies” state that such actions
    refer to the following types of actions authorized by the ACL: (a) a claim challenging the
    existence of a corporation, its reorganization, or its liquidation (for example, a claim to declare
    the nullity of a company); (b) a claim to void a corporate decision adopted at a shareholder’s
    meeting; (c) a claim to remove a corporate director29 or (d) when the claim is filed supported
    by a provision of the ACL30. Scholars interpreting this confusing language have further
    explained that a claim against an officer for breach of the officer’s duties (in contrast to a claim
    to remove him or her) does not fall under Article 5(11) — even if the claim is brought by a
    shareholder — because such a claim seeks to enforce the corporation’s existing rules rather
    than to modify them. Further, Justice Antonio Boggiano, a former justice of the Supreme Court
    of Argentina and an expert and professor of international private law, explains that, in order to
    determine which international jurisdictional norm applies in corporate disputes, it is necessary
    to distinguish “corporate controversies” from controversies in which a company is merely a
    party. For example, even a contractual dispute between shareholders or shareholders and the
    company is not necessarily a corporate dispute by virtue of the company’s involvement
    because the relevant factor is the factual cause of the claim as well as the legal provisions
    invoked by the party in support of the claim. If the claim is not grounded on the ACL
    provisions, it would not qualify as a “corporate dispute”.31


29
  CURÁ, José María, “Acciones que derivan de la relación societaria, determinación de la competencia por razón del
territorio. (El caso del artículo 5º, inciso 11, Código Procesal)”, publicado DJ1997-2, 643. Cita Online:
AR/DOC/22327/2001; SUÁREZ ANCHORENA, Carlos, “La noción de “conflicto societario””, paper presented at V
Congreso de Derecho Societario, Córdoba, 1992, Vol. 2, p. 290/291. This author on whose paper Curá developed his
article, concludes that “corporate disputes” include only: a) litigations seeking the nullity of the corporate contract,
or the nullity of an amendment thereto or the dissolution of the company; b) litigations seeking the nullity of corporate
resolutions; and c) litigations seeking removal of directors or management bodies of the company, in other words, any
“intra-corporate” litigation (see specifically pages 292/295).
30
  BOGGIANO, Antonio, “Jurisdicción internacional sobre sociedades constituidas en el extranjero”, El Derecho, T.
111, p. 970/971.
31
  BOGGIANO, Antonio, “Jurisdicción internacional sobre sociedades constituidas en el extranjero”, El Derecho, T.
111, p. 971. This author adds that “this is particularly clear when dealing with contractual litigations”. Moreover, he
adds that in those cases the controversy may not be characterized by the mere fact of having a company involved
therein but what determines the controversy’s features is both the factual cause of the claim as well as the legal
provisions invoked by the party in support of his claim. Therefore, he concludes that in order to qualify a controversy

                                                          11
         Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 13 of 17



32. This case would not fall within Article 5(11) if it applied because it raises a claim for
    compensatory damages for breach of contract; it does not challenge the legal structure of YPF,
    does not challenge the validity of any provision of YPF’s bylaws or of YPF’s corporate
    resolutions, all of which would be grounded by a specific provision of the ACL. Professor
    Manóvil explains the limited cases which the ACL allows, under Articles 251 and 254, all of
    which refer to claims challenging the validity of shareholders’ resolutions, which is not the
    claim brought by Plaintiffs in this case.32 In fact, Plaintiffs have never challenged the validity
    of any shareholders’ resolution or of the bylaws. Plaintiffs are suing for damages resulting
    from a contractual breach that followed the takeover.

33. Professors Cabanellas and Manóvil also cite Article 46 of the Argentine Capital Markets Law
    (Law 26,831) to conclude that Argentina has exclusive jurisdiction over this case. They are
    incorrect. That provision requires that plaintiffs raising disputes arising under the ACL be
    given the option to bring their claims in an arbitral tribunal. And it also requires that “in all
    cases” such plaintiffs retain the choice to file their claims in “any tribunal that may be
    competent.”33 The provision’s text does nothing to restrict a foreign court’s jurisdiction.

34. Article 46 does not apply in this case for the following reasons. To begin with, as Professor
    Manóvil concedes, the law became “effective as of January 27, 2013,” months after the facts


as a “corporate dispute” the legal provisions invoked are relevant and therefore to characterize a controversy of
“corporate nature” a provision of the ACL should be invoked.
32
   Likewise, the scholars Professor Manóvil cites in footnotes 14, 16, and 17 refer to corporate actions under the ACL.
It is noteworthy that even Nissen, R., one of the authors cited in footnote 14, “in fine” recognizes that even though
such corporate actions should be filed with a Court with jurisdiction in the corporate domicile it so applies “with the
exception of express or tacit extension [of jurisdiction to another court] when appropriate.”
33
   Article 46 of the Law 26,831: “Arbitral Tribunal. All markets must have a permanent arbitral tribunal, to which
the entities whose negotiable securities are negotiated within their market must mandatorily submit to in their relations
with shareholders and investors. All actions derived from law 19,550 of commercial companies (text of 1984) and
their modifications, including claims to challenge resolutions of the corporate bodies and liability actions against their
members or against other shareholders, are subject to this the arbitral jurisdiction as well as claims for nullity of the
bylaws’ clauses or regulations thereto. In all cases, the regulations must safeguard the shareholders’ and
investors’ right to opt to submit their claims to the competent judicial courts. In cases where the law establishes
the accumulation of actions brought for the same purpose before a single court, the accumulation will be carried out
before the judicial court. Also will be subject to the arbitration jurisdiction established in this article those who make
a buy out tender offer with respect to the recipients of such tender offer. The regulations issued by the markets,
applicable to the creation and operation of the arbitral tribunals, must be submitted to the prior approval of the National
Securities Commission.” (Article 46 of the Law 26,831: “Tribunal arbitral. Todos los mercados deberán contar
en su ámbito con un tribunal arbitral permanente, al cual quedarán sometidas en forma obligatoria las entidades
cuyos valores negociables se negocien dentro de su ámbito, en sus relaciones con los accionistas e inversores.
Quedan comprendidas en la jurisdicción arbitral todas las acciones derivadas de la ley 19.550 de sociedades
comerciales (t.o. 1984) y sus modificaciones, incluso las demandas de impugnación de resoluciones de los órganos
sociales y las acciones de responsabilidad contra sus integrantes o contra otros accionistas, así como las acciones
de nulidad de cláusulas de los estatutos o reglamentos. En todos los casos, los reglamentos deberán dejar a salvo el
derecho de los accionistas e inversores para optar por acudir a los tribunales judiciales competentes. En los casos
en que la ley establezca la acumulación de acciones entabladas con idéntica finalidad ante un solo tribunal, la
acumulación se efectuará ante el tribunal judicial. También quedan sometidas a la jurisdicción arbitral establecida
en este artículo las personas que efectúen una oferta pública de adquisición respecto de los destinatarios de tal
adquisición. Las reglamentaciones que los mercados dicten, aplicables a la creación y funcionamiento de los
tribunales arbitrales, deberán ser sometidas a la previa aprobación de la Comisión Nacional de Valores.”).

                                                           12
         Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 14 of 17



     underlying Plaintiffs’ claims. Manóvil Decl. ¶ 21.34 And although Professor Manóvil in a
     footnote mentions (but does not rely on) Article 46’s predecessor — Article 38 of Decree
     677/2001 — neither provision applies to a contractual civil liability claim. As Professor
     Manóvil explains, both Articles apply only to “intra-corporate disputes,” Manóvil Decl. ¶ 21
     — i.e., disputes governed by the Argentine Companies Law, which both Articles 38 and 46
     specifically refer to.

35. Professor Cabanellas invokes Articles 118 and 124 of the ACL to conclude that Argentine
    courts would refuse to recognize a U.S. judgment because Argentine courts have exclusive
    jurisdiction over Plaintiffs’ claims.35 Those provisions also do not address jurisdiction, but
    rather choice of law. As Professor Cabanellas explains, those provisions “provide certain
    compulsory rules on the determination of the law applicable to business associations,
    particularly those whose principal place of business is located in Argentina.” Cabanellas Decl.
    ¶ 7; see also Manóvil Decl. ¶ 32 & n.23 (“a foreign company is governed by the laws of the
    place of incorporation”). Those provisions thus do not support Professor Cabanellas’ assertion
    that Argentine courts have exclusive jurisdiction or would refuse to recognize a foreign court’s
    judgment against Argentina or YPF.36

36. Article 251 of the ACL, which Professor Manóvil cites (at ¶¶ 35-38), is not to the contrary and
    does not override Plaintiffs’ right to civil liability under Article 889 of the Civil Code. See

34
  Article 7 of the Unified Code provides that the law that applies to a dispute is the law in place at the time of the
events underlying the lawsuit.
35
  Article 118 ACL: “The existence and legal forms of a company organized abroad are governed by the laws of the
place of incorporation. Isolated acts. It is entitled to conduct isolated acts and litigate. Habitual exercise. In order to
conduct habitual acts within the scope of its corporate purpose, establish a branch, premises or any other kind of
permanent representation, it must: 1) Prove that it exists in accordance to the laws of its country; 2) Establish domicile
in the Republic in compliance with the publication and registration requirements that this law applies to companies
organized in the Republic; 3) Justify the decision to set up such representation and appoint the person who shall be in
charge thereof. If it is a branch it should specify the capital assigned thereto as may be required by special laws.”
(“La sociedad constituida en el extranjero se rige en cuanto a su existencia y formas por las leyes del lugar de
constitución. Actos aislados. Se halla habilitada para realizar en el país actos aislados y estar en juicio. Ejercicio
habitual. Para el ejercicio habitual de actos comprendidos en su objeto social, establecer sucursal asiento o cualquier
otra especie de representación permanente, debe: 1) Acreditar la existencia de la sociedad con arreglo a las leyes
de su país; 2) Fijar un domicilio en la República, cumpliendo con la publicación e inscripción exigidas por esta ley
para las sociedades que se constituyan en la República; 3) Justificar la decisión de crear dicha representación y
designar la persona a cuyo cargo ella estará. Si se tratare de una sucursal se determinará además el capital que se
le asigne cuando corresponda por leyes especiales.”) Article 124 of the ACL: “The company organized abroad
which has its premises in the Republic or whose main corporate purpose is to be conducted therein shall be considered
as a local company for purposes of the requirements to be complied with for purposes of its organization or
[contractual] amendment or the control of its activities.” (“La sociedad constituida en el extranjero que tenga su sede
en la República o su principal objeto esté destinado a cumplirse en la misma, será considerada como sociedad local
a los efectos del cumplimiento de las formalidades de constitución o de su reforma y contralor de funcionamiento.”).
36
  Professor Cabanellas misleadingly cites Professor Boggiano (in footnote 6) as stating that “corporations that must
be governed by Argentine corporate law pursuant to Section 124 of the Corporations Law are subject to the exclusive
jurisdiction of the Argentine courts.” Professor Cabanellas fails to clarify that Boggiano’s statement is limited to
“corporate controversies,” clearly referring to controversies within the company to which Article 124 refers. Boggiano
specifically states in the article cited in footnote 19 that Article 124 does not apply “when the ‘controversy’ is
characterized as a conflict of contractual nature.” (BOGGIANO, Antonio, Jurisdicción internacional sobre sociedades
constituidas en el extranjero, El Derecho, T. 111, p. 970).

                                                           13
         Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 15 of 17



     supra ¶ 10. As Professor Manóvil himself describes it, Article 251 merely “permits
     shareholders to challenge” a resolution at a shareholders meeting and seek its annulment. See
     also Cabanellas Decl. ¶ 18 (shareholders “may challenge” shareholders meeting resolutions).37
     Accordingly, Article 251 does not preclude claims for damages that Article 889 of the Civil
     Code specifically allows. This is so because, among other reasons explained herein, Article
     19 of the National Constitution permits all acts not prohibited. See supra ¶ 10.

37. In addition, Professor Manóvil concedes (at ¶ 41) that Article 251, which is entitled
    “Challenging Shareholders’ Corporate Resolutions,” has no application here because
    “Plaintiffs do not appear to base their claim on any particular resolution of a shareholders’
    meeting.” Rather, Plaintiffs’ claims are based on breach of the tender-offer obligation
    contained in the bylaws contract. It is thus irrelevant that, as Professor Cabanellas observes
    (at ¶ 18), “[p]laintiffs did not oppose the decision to permit Argentina to vote at the June 4,
    2012 shareholders’ meeting.”

                         VII. ADDITIONAL ISSUES OF ARGENTINE LAW

38. Professor Cabanellas contends (at ¶ 10) that the claims in this case raise “significant and
    complex questions related to Argentine law.” But the fact that some of the issues related to
    Plaintiffs’ claims are to be analyzed under Argentine law does not impact the definition of the
    international jurisdiction given to the New York court by the applicable international
    jurisdictional norms of the Civil Code. Indeed, as this Court has recognized, “to the extent the
    Court must apply Argentine law in reaching a determination, it is not a justification for
    dismissal under forum non conveniens.” ECF No. 63, at 36.

39. Professor Cabanellas also contends (at ¶ 22(i)(1)) that Argentine law does not recognize a
    theory of “concurrent” liability such that YPF can be liable for Argentina’s failure to launch a
    tender offer. In fact, Article 850 of the Unified Code explicitly recognizes “concurrent
    obligations”38 that would hold YPF jointly and severally liable with Argentina for its
    misconduct (or non-conduct) in failing to enforce the bylaws’ tender-offer requirement.

37
  Article 251 of the ACL: “Challenging shareholders' corporate resolutions. Standing to challenge. Article 251.
All shareholders’ resolutions adopted in violation of the law, the Bylaws, or their regulation may be challenged by the
shareholders that did not vote in favor of the respective decision, as well as by the absent shareholders that prove their
shareholders’ capacity as of the date of the relevant shareholders’ resolution. Shareholders that voted in favor of the
resolution may contest it if their vote is voidable by reason of a flaw in the decision on how to vote. Directors, syndics,
members of the supervisory council, or the government’s regulatory agency can also challenge it. Institution of the
action. The challenging action shall be instituted against the company in the court of the company’s domicile within
three (3) months from the close of the shareholders’ meeting.” (“Impugnación de la decisión asamblearia. Titulares.
Articulo 251. Toda resolución de la asamblea adoptada en violación de la ley, el estatuto o el reglamento, puede ser
impugnada de nulidad por los accionistas que no hubieren votado favorablemente en la respectiva decisión y por los
ausentes que acrediten la calidad de accionistas a la fecha de la decisión impugnada. Los accionistas que votaron
favorablemente pueden impugnarla si su voto es anulable por vicio de la voluntad. También pueden impugnarla los
directores, síndicos, miembros del consejo de vigilancia o la autoridad de contralor. Promoción de la acción. La
acción se promoverá contra la sociedad, por ante el Juez de su domicilio, dentro de los tres (3) meses de clausurada
la asamblea”).
38
  Article 850 of the Unified Code: “Concurrent obligations are those in which various debtors owe the same by
reason of different causes of action.” (“Obligaciones concurrentes son aquellas en las que varios deudores deben el
mismo objeto en razón de causas diferentes.”).

                                                           14
         Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 16 of 17



     Although the Unified Code postdates the facts at issue in this lawsuit, Article 850 effectively
     ratified case law and doctrine that was settled while the prior Civil Code was in force.39

40. As part of his argument that Plaintiffs’ claims are effectively corporate-law claims, but see
    supra ¶ 31 (other scholars’ opinions), Professor Manóvil contends (at ¶ 14) that Argentine law
    lacks any cause of action for “anticipatory” breach of contract. His argument is merely
    semantic. The concept of anticipatory breach existed under Argentine law under the Civil
    Code and has been explicitly codified in the Unified Code. While the Civil Code was in force,
    legal scholars understood that when an obligor expressly stated that he would not perform his
    obligations, it was not necessary to wait until the term of performance expired for the breach
    of contract to be complete.40 Courts recognized the same doctrine. For example, in Giardino
    v. Dentomat S.A., a case dealing with the breach of a construction contract, the Supreme Court
    of Justice of the Province of Buenos Aires held that “the fact that the defendant has not actually
    defaulted its obligations does not preclude termination of the contract . . . where it is apparent
    in the circumstances . . . that defendant has no intention” of performing its obligations.41

41. The Unified Code codified this principle explicitly in Article 1084(e), which Professor
    Manóvil cites (at ¶ 14 n.1). That provision provides that a contract breach “announced by a
    serious and definitive statement” by the obligor to the obligee constitutes a material
    [“esencial ”] breach of contract under Argentine law.42 All of the foregoing is sufficient to find

39
  LORENZETTI, Ricardo Luis, Código Civil y Comercial de la Nación Comentado, Tomo V., page 313 citing several
case law precedents and scholars in support; and ALTERINI, Jorge H., Código Civil y Comercial Comentado. Tratado
Exegético, Tomo IV, page 353 citing several scholars, all recognizing that “concurrent obligations” were recognized
under the Civil Code and called “obligations (obligaciones) in solidum.”
40
   LLAMBÍAS, Jorge J.: Tratado de Derecho Civil-Obligaciones, 5th edition, Editorial Perrot, Buenos Aires, 1994, T.
I, at 159. (“[W]hen the obligor has repudiated performance [of the contract], the obligee is not required to put him
in default by a formal act demanding performance, as such action would be futile in light of the obligor’s
repudiation”); SALAS, Acdeel E. y TRIGO REPRESAS, Félix: Código Civil y Leyes Complementarias Anotadas, 2nd
edition, Depalma, Buenos Aires, 1979, T. I, at 256 (“[W]hen the obligor has manifested that it will not perform, it is
not required from the obligee to request performance in order to put the obligor in default, since that would constitute
a futile formality”); PIZARRO, Ramón D. y VALLESPINOS, Carlos G.: Instituciones de Derecho Privado - Obligaciones,
Hammurabi, Buenos Aires, 1999, T. 2, at 537 (“[A]nticipatory breach by the obligor. In the same vein, putting the
obligor in default is not required when the obligor anticipates its unwillingness to perform, for in such a case the
request amounts to a sterile formalism”).
41
  Supreme Court of Justice of Buenos Aires Province in Giardino v. Dentomat S.A., August 14, 1979,
AR/JUR/1483/1979, ED 86-538, recital III. See also Panel “A” of the National Court of Appeals in Commercial
Matters in Argencip S.A v. Fondo Compensador Para Jubilados y Pensionados Telefónicos, June 30, 2010, ED Digital
59486, recital II.2.2. (“[...][E]xceptionally, [a contract] may be terminated before the obligor is actually in default.
That is the case where the circumstances show that the obligor’s nonperformance is final in nature, or where it
becomes apparent, before the deadline for performance, that the obligation will not be performed […]. That is what
happens when the obligor evidences its will not to discharge its obligations. It need not do it expressly, but its will
must be clear beyond any doubt. In the case of a tacit expression of will, the obligor’s intention not to perform must
clearly arise from its actions beyond any doubt.”).
42
  Article 1084 of the Unified Code: “Consummation of a breach. For a breach to allow termination, the breach must
be material [esencial], taking into consideration the contract's purposes. It is deemed material when: a) strict
performance is fundamental to the contract’s context; b) timely performance is a condition of maintaining the obligee’s
interest; c) the breach substantially deprives the prejudiced party of what he expects; d) the breach is intentional; or e)
the breach has been announced by a serious and definitive statement by the obligor to the obligee.” (“Configuración
del incumplimiento. A los fines de la resolución, el incumplimiento debe ser esencial en atención a la finalidad del

                                                           15
      Case 1:15-cv-02739-LAP Document 133 Filed 12/06/19 Page 17 of 17




    that Argentine law recognizes a contract breach that occurs prior to the contractual date of
    performance     whether or not the breach is labeled "anticipatory."
                    -
4Z.Under this doctrine, as codified in Unified Code Article 1084(e), if a party to a contract
   unambiguously states its intent to refuse to perform its obligations, the counterparty is entitled
   to claim for breach of contract as of the date of that repudiation without waiting for the time
   for performance to pass. Although Article 1084 by its terms discusses only the right to
   "terminate" the contract, the ramifications of a pre-announced breach of contract must also be
   analyzedunder the scope of the more general requirement of Article 889 of the Civil Code that
   the violation of any obligation undertaken by a juridical act can produce civil liability, see
    supra\ I0.
43. In other words, under Argentine law, a pre-announced breach of contract is both a cause for
    contract termination and, at the same time, is also a valid ground to claim damages resulting
    from the breach.




I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.

Executed: December 4- 2019




                                                                                               L.




contrato.  Se considera que es esencial cuando: a) el cumplimiento estricto de la preslación es fundamental dentro
del contexto del contrqto; b) el cumplimiento tempestivo de la prestqción es condición del mantenimiento del interés
del acreedor; c) el incumplimiento priva a la parte perjudicada de lo que sustanciqlmente tiene derecho q esperar;
d) el incumplimiento es intencionql; e) el incumplimiento ha sido anunciado por una manifestación seria y definitiva
del deudor al acreedor.").

                                                        r6
